United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 17, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-20503
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ENRIQUE ENRIQUEZ,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:03-CR-431-2
                      --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Enrique Enriquez appeals his sentence following his guilty-

plea conviction of conspiracy to transport and harbor illegal

aliens for a fee and aiding and abetting the transportation of an

illegal alien for commercial advantage and private financial gain

within the United States.   Enriquez argues that the district

court plainly erred in applying the Sentencing Guidelines in a

mandatory manner.   He contends that, because this error was

structural in nature, prejudice should be presumed and we should


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-20503
                                  -2-

exercise our discretion to reverse the sentence.     He also

challenges that review is for plain error.    However, he concedes

that his arguments are foreclosed by our decision in United

States v. Mares, 402 F.3d 511, 522 (5th Cir. 2005), petition for

cert. filed (Mar. 31, 2005) (No. 04-9517), and asserts that he is

raising the arguments to preserve them for review in the United

States Supreme Court.

     Here, the district court erred by imposing a sentence

pursuant to a mandatory application of the Sentencing Guidelines.

See United States v. Booker, 125 S. Ct. 738, 768 (2005); see also

Mares, 402 F.3d at 520-21 & n.9.    However, Enriquez cannot

establish that this error affected his substantial rights because

the record does not establish that the sentencing court would

have imposed a different sentence had it been proceeding under an

advisory guideline scheme.    See United States v.

Valenzuela-Quevedo, 407 F.3d 728, 733-34 (5th Cir. 2005),

petition for cert. filed (July 25, 2005) (No. 05-5556).        The

district court’s judgment is AFFIRMED.